DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application. At least independent claims have been amended to change the scope of the claimed invention.

Response to Arguments
Applicant’s amendments have necessitated new grounds of rejection presented in this Office action. Accordingly, Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant comments (bottom of page 16 of remarks) that the previous action lacked explanation for the Examiner’s obviousness statement that “it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Postrel to combine these functionalities into a single embodiment in order to achieve effective, optimized, and distributed drone traffic management (Postrel [0004], [0022], [0038], [0078])” as written in the rejection of claim 1. To clarify, Examiner has found that Postrel teaches most of the limitations of claim 1 as shown by the detailed claim mapping. However, it is not clear if all the features that are mapped to the limitations are disclosed by Postrel as a single embodiment. The obviousness statement is intended to address the possibility that the features disclosed in Postrel correspond to multiple embodiments. Should this be the case, Examiner has explained that it would have been obvious to combine the features of multiple embodiments into a single embodiment.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 200 in Fig. 3.  Applicant’s remarks indicate that “200” has been added to the disclosure. However, this could not be verified by Examiner.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, and 12-15 are objected to because of the following informalities. 
Claim 1, lines 29-32: The claim recites “wherein said at least one first processing unit (101) is arranged to” in line 19, and then recites a list of functional language. Examiner suspects that the word “and” should be inserted between the last two of these functions for grammatical purposes.
Claim 5:
line 13: “duration flight plan flight plan” should be amended to read “duration of the flight plan 
line 15: punctuation, e.g. a comma (,), is needed at the end;
claim 12, line 5: “a first unmanned aerial vehicles” should be corrected to read “a first unmanned aerial vehicle”;
claim 13, lines 7-8: “the non-cooperative obstacle” should read “ a non-cooperative obstacle”;
claim 14, lines 5-6: Examiner suspects that “the non-collaborative obstacle” should read “a non-cooperative obstacle”; and
claim 15, line 2: “step of” should read “steps of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the last limitation (lines 29-32) is unclear. The claim reads, in part:
	wherein said at least one first processing unit (101) is arranged to 
receive and process information …, 
transmit the information …, 
receive and process information …, 
transmit deployments or updates …, 
maintain or modify flight paths of the plurality of unmanned aerial vehicles (UAVs), triggering, by the at least one first processing unit (101) a request and instructions, sent to reachable processing units (101b) in other reachable unmanned aerial vehicles (UAVs), providing a distributed grid computing of data regarding the flight paths.
“[T]riggering” and “providing” in the last limitation appear to be method steps and thus the scope of the system claim comes into question. It is not clear if the first processing unit must be in the process of performing these steps, or if it is only necessary for the first processing unit to be able to perform these steps (in which case the limitation should be reworded, i.e. “trigger” and “provide”). Additionally, it is not clear if this limitation recites one, two, or three different functions. While “maintain or modify flight paths” is clear, it is not clear if “triggering…a request and instructions” is an independent functionality/step or if it is a resultant outcome of the “maintain or modify” function. Likewise, it is not clear if “providing a distributed grid computing of data regarding the flight paths” is another independent function/step or if it is the resultant outcome of the “maintain or modify” function and/or “triggering” step. For the purpose of examination, Examiner will adopt the understanding that they are all distinct and independent functionalities that the first processing unit must be able to do.
Claims 2-15 are rejected for the same reason by their dependence on claim 1.
Further regarding claim 12, the claim recites “detecting by said at least one sensor (112) or by a first detection sensor (116), operatively connected to the first processing unit (101) of a first unmanned aerial vehicles (UAV) (100), a non-cooperative obstacle and defining its spatial vector to propagate the vector in space-time dimensions and estimate where it might be in the future at a given time”. It is not clear if the pronoun “it” (“defining its spatial vector”, “estimate where it might be”) refers to the non-cooperative obstacle or the first unmanned aerial vehicle. For the purpose of examination, Examiner will adopt the understanding that “it” is intended to refer to the obstacle.
Further regarding claim 13, the claim recites “and comprised within an area affected by the non-cooperative obstacle”. This appears to be a dangling phrase with no connection to the rest of the claim. It is unclear what it is intended to describe or modify. Examiner will interpret it as related to the “reachable processing units” with which the first processing unit performs data flight plan exchange.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US 2016/0328979 A1) in view of Thompson (US 2014/0222886 A1).
Regarding claim 1, Postrel teaches an automated system of air traffic control comprising:
at least one unmanned aerial vehicle (UAV) (100) (drone 2, Fig. 7; e.g. sector drone 2A, or alternatively master drone 2Z, in Fig. 8) comprising a module device (1000) including at least a first processing unit (101) (drone traffic management 700 and/or flight control/servos 704), at least one sensor (112) operatively connected to said at least one first processing unit (101) (image/sound capture/recording 712 and/or weather sensors 716), at least one signals receiving device (111) (GPS 706, similar to Applicant’s disclosure of element 111), at least one data transfer device (120) for transferring traffic control information to a data transfer equipment (120b) operatively connected to a virtual system of air traffic control (VATC) (300) (wireless communication 702), and
said virtual system of air traffic control (VATC) (300) (drone traffic management system 100, or alternatively, master drone 2Z in Fig. 6-8) comprising at least a second processing unit (301) ([0023]: drone traffic management system 100 is typically one or more computers; alternatively, Fig. 7: drone traffic management 700 and/or flight control/servos 704), and the data transfer equipment (120b), operatively connected to the second processing unit (301), and configured to exchange traffic control information with the at least one data transfer device (120) ([0024] and Fig. 8: drone traffic management system 100 communicates wirelessly with a drone 2; [0037] and Fig. 6: master drone communicates with sector drones), 
being said virtual system of air traffic control (VATC) (300) arranged to analyze, through the at least second processing unit (301), traffic control information relating to a flight plan from the at least one unmanned aerial vehicle (UAV) (100),-2- 5092946-1Applicant: DRONSYSTEMS LIMITEDand being able to process a flight plan and communicate executable instructions to perform said flight plan to the at least one first processing unit (101) ([0029]: drone traffic management system 100 checks flight paths of all drones to ensure there are no conflicts and alters planned routes if required; [0037], Fig. 6, Fig. 8: “The presence and flight path of each drone in a sector…may be communicated up one level to the master drone so the master drone may ensure there are no conflicts. If it appears that there may be a flight conflict, then the master drone would communicate with the sector drone to alert it of the conflict…The master drone may communicate with the drone traffic management system 100 if desired”; [0061]: Fig. 11 may be performed by master drone or drone traffic management system 100), 
said at least one data transfer device (120) adapted to transfer traffic control information between a plurality of unmanned aerial vehicles (UAVs) ([0033]: sector drone may use data sensed by its own sensors or provided by other drones; [0037]: The presence and flight path of each drone in a sector is controlled by the sector drone), wherein said at least one first processing unit (101) is arranged to 
receive and process information obtained by a scanning operation performed by said at least one sensor (112) of any one of said plurality of unmanned aerial vehicles (UAVs) ([0033]: sector drone may use data sensed by its own sensors or provided by other drones),
transmit the information relating to said scanning operation to said system of virtual system of air traffic control (VATC) (300) ([0053]: captured video, images, and sounds may be provided via wireless communication to the drone traffic management system 100 or another system; [0063]: images of obstacles may be obtained and used to modify a route),
receive and process information from a flight plan transferred from said virtual system of air traffic control (VATC) (300) as a result of said scanning operation ([0063]: images of obstacles may be obtained by an onboard camera and used to modify a drone route to avoid the obstacle [0064]: a modified route may be uploaded to a drone; [0061]: method of Fig. 11 may be performed by a drone or by the drone traffic management system 100), 
transmit deployments or updates of the information regarding instructions to perform said flight plan to the plurality of unmanned aerial vehicles (UAVs) ([0035]: communicate change in sector drone assignment; [0037]: control flight paths and modify course of drones),
maintain or modify flight paths of the plurality of unmanned aerial vehicles (UAVs) ([0037]: flight paths of each drone in a sector is controlled by a sector drone, sector drone may change the course of a conflicting drone; Fig. 6).
Postrel also teaches computing of data regarding the flight paths (see at least abstract, [0053], [0056], [0064]).
Although Postrel discloses each of the above functionalities, it is not clear if Postrel anticipated the combination of functionalities in a single embodiment. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Postrel to combine these functionalities into a single embodiment in order to achieve effective, optimized, and distributed drone traffic management (Postrel [0004], [0022], [0038], [0078]).
Postrel does not teach “triggering, by the at least one first processing unit (101) a request and instructions, sent to reachable processing units (101b) in other reachable unmanned aerial vehicles (UAVs), providing a distributed grid computing”. However, Thompson teaches that a multi-agent system (MAS) may be designed to flexibly implement/provide distributed processing. The elements of such system may be distributed across a network, geography, enterprise, or any other domain ([0019-20]). Elements may rely on each other for the same or different tasks. For example, one may provide real-time event processing and another may serve as a resource for storage, sensing, or the like ([0032]). In operation, one element may broadcast a request and coordinates with the first other element that responds to handle an event. This process is repeatedly periodically or as needed to ensure that the optimal elements are selected (Fig. 5 and [0045], Fig. 9 and [0046-47]). Example applications include managing a farming operation ([0043]), an electrical grid ([0090]), cars, planes, and robots ([0095]), etc. ([0097-0111], particularly drones in [0104]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Postrel by implementing the ad-hoc distributed computing approach disclosed by Thompson in order to implement a robust, flexible, scalable, and fault-tolerant data processing architecture (Thompson abstract, [0003], [0005], [0037], [0095]). 
Regarding claim 2, modified Postrel teaches the automated system of air traffic control according to claim 1, and Postrel also teaches that said virtual system of air traffic control (VATC) (300) is adapted to process and guarantee the conditions and constraints predetermined for operability in-3-5092946-1Applicant: DRONSYSTEMS LIMITEDApplication No.: Not Yet Known automated air traffic for unmanned aerial vehicles (UAV) by the at least a second processing unit (301) by exchanging information with or receiving information from or about other aircrafts, obstructions, satellite and cellular communication systems, government agencies and regulators ([0062-64]: consider information from regulatory agencies, obstacle database, neighboring drone traffic).  
Regarding claim 5, modified Postrel teaches the automated system of air traffic control according to claim 1, and Postrel also teaches that parameters used to provide a flight plan for take-off for at least one unmanned aerial vehicle (UAV) (100) comprise at least one of the following:  
-an identification code (ID) of the at least one unmanned aerial vehicle (UAV) (100) (Fig. 10: drone ID 1000; [0028])
-an identification code of the at least one type of unmanned aerial vehicle (UAV) (100) 
-an identification code of an operator related to the at least one unmanned aerial vehicle (UAV) (100) ([0057])
-a first listing of areas overflown (Fig. 10: GPS coordinates 1010, zone ID 1008, origin 1016, destination 1018),
-a second listing of the coverage of the communication, 
-a figure for maximum altitude achieved during the planned flight ([0031]; Fig. 10: altitude 1012), 
-duration flight plan flight plan in relation to the autonomy of the battery of a UAV ([0067]), 
-ground obstacles according to the class of the at least one unmanned aerial vehicle (UAV) (100) 
-time climate and wind conditions (Fig. 11, weather 1120, [0056], [0090]), or 
- air traffic depending on the areas covered and areas proximate thereto ([0031]; Fig. 11: neighboring drone traffic 1116).-5- 5092946-1 Applicant: DRONSYSTEMS LIMITEDApplication No.: Not Yet Known  
Regarding claim 9, modified Postrel teaches the automated system of air traffic control according to claim 1, and Postrel also teaches that in case of network failure with the virtual system of air traffic control, the automated system of air traffic control provides data for key actions to be performed independently and automatically ([0053]: individual drones may manage their own flight paths independently), with subsequent feed of missed data back to VATC (300) upon successful restoration of a network connection ([0053], [0076-77], [0087]: data from drones may be provided in real-time or recorded for later playback and analysis).-6- 5092946-1 Applicant: DRONSYSTEMS LIMITEDApplication No.: Not Yet Known   
Regarding claim 10, modified Postrel teaches a method for air traffic control of an unmanned aerial vehicle (UAV) (100) comprising an automated system according to claim 1, the method comprising:
-developing through at least one of said at least one second processing unit (301) a sequence of information relating to a flight path and communicating said sequence of information to said at least a first processing unit (101), through said at least one data transfer device (120), defining, by means of said at least one sensor (112), a path to be taken (Fig. 11, [0025]: drone traffic management system 100 calculates path to follow; [0064]: modified flight plans may be uploaded to the drone) depending on areas with obstacles stored in a database from which to keep [separation] ([0063]: database of obstacles), 
-elaborating through said at least a second processing unit (301) a sequence of information and communicating said sequence of information to said at least one first processing unit (101), through said at least one data transfer device (120), defining a path to be taken (Fig. 11, [0025]: drone traffic management system 100 calculates path to follow; [0064]: modified flight plans may be uploaded to the drone) depending on the areas from which maintain the predetermined separation criteria ([0062]: requirements to avoid airports or other regions; drone may not come within half a mile of an airport).  
Postrel does not explicitly disclose keeping “a predetermined separation criteria” from obstacles. However, since Postrel does teach avoiding an airport by half a mile, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Postrel by also employing a predetermined distance of separation to obstacles in order to ensure a safety margin in collision avoidance.
Although Postrel discloses each claimed functionality, it is not clear if Postrel anticipated the combination of functionalities in a single embodiment. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Postrel to combine these functionalities into a single embodiment in order to achieve effective, optimized, and distributed drone traffic management (Postrel [0004], [0022], [0038], [0078]).
Regarding claim 11, modified Postrel teaches the method according to claim 10, and Postrel also teaches that said path to be taken depending on the areas from which to maintain a predetermined separation distance is defined by means of the virtual system of air traffic control (VATC) (300) ([0061-62]: method of Fig. 11 may be performed by drone traffic management module 700 and/or drone traffic management system 100).-7- 5092946-1 Applicant: DRONSYSTEMS LIMITEDApplication No.: Not Yet Known  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US 2016/0328979 A1) in view of Thompson (US 2014/0222886 A1) and Kunzi et al. (US 2016/0125746 A1).
Regarding claim 3, modified Postrel teaches the automated system of air traffic control according to claim 1, but Postrel does not teach that said at least one first processing unit (101) is configured to “implement a predetermined maneuver to avoid a collision, overwriting commands related to a route or path previously received via said at least one signals receiving device (111) or said at least one data transfer device (120), activated in function updates received via both communication with said control system of the virtual system of air traffic control (VATC) (300) and via direct detection via the at least one sensor (112) allocated into at least one of the plurality of unmanned aerial vehicles (UAVs)”. However, Kunzi teaches a dynamic collision avoidance system for UAVs in which one or more predetermined collision avoidance maneuvers that provide a temporary excursion from a flight course and return immediately to the flight course after the maneuver has been executed. The avoidance maneuver may be selected based on information about the obstacle and adapted based on other data (Fig. 4, particularly [0082]). Furthermore, the dynamic collision avoidance system may be armed/disarmed based distance, position, altitude, flight time, etc. of the UAV or by command from an operator ([0064]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Postrel such that the UAV(s) implement a predetermined collision avoidance maneuver based on received data regarding the obstacle and context as taught by Kunzi in order to quickly and effectively avoid aerial collisions (Kunzi [0080]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US 2016/0328979 A1) in view of Thompson (US 2014/0222886 A1), Kunzi et al. (US 20160125746 A1), and Chau et al. (US 2016/0370800 A1).
Regarding claim 4, modified Postrel teaches the automated system of air traffic control according to claim 3, and Postrel, as modified, also teaches at least one sensor (112) operatively connected to said at least one first processing unit (101), configured to detect conditions of possible air collision (Postrel image/sound capture/recording 712 and/or weather sensors 716) that activates the control of implementation of the predetermined action to avoid an air collision (Kunzi Fig. 4, particularly [0079] and [0082]).-4- 5092946-1  
Postrel, as modified by Kunzi, does disclose that the dynamic collision avoidance system may be armed/disarmed based on altitude ([0064]) but is silent regarding a “barometer”. However, Chau teaches use of a barometer to inform a UAV of a need to transition flight modes during autonomous flight ([0070]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Postrel to include a barometer as one of the weather sensors as taught by Chau in order to detect and avoid weather-related obstacles (e.g. storms) and because all elements were known at the time of the invention and could have been combined using ordinary skill in the art and the results would have been predictable (i.e. obtaining barometric data).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US 2016/0328979 A1) in view of Thompson (US 2014/0222886 A1) and Chau et al. (US 2016/0370800 A1).
Regarding claim 6, modified Postrel teaches the automated system of air traffic control according to claim 1, but Postrel is silent regarding the wireless communication being “via the cellular network and/or satellite” with said virtual system of air traffic control (VATC) (300). However, Chau teaches communication between UAVs and air traffic control via a cellular data network ([0047], [0049], [0054], etc.). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Postrel to communicate via a cellular network as taught by Chau because all elements were known in the prior art and could have been combined using ordinary skill in the art and the results would have been predictable (i.e. achieving wireless communication using the cellular infrastructure and protocols).
Regarding claim 7, modified Postrel teaches the automated system of air traffic control according to claim 6, and Postrel also teaches a device for indication of GNSS position (Fig. 7, GPS/location services 706) but Postrel, as modified, does not explicitly teach “an anti-jammer (113)”. According to Applicant’s disclosure, the anti-jammer corresponds to inertial navigation or “dead reckoning” function of a GNSS receiver such that “if the signal of the GNSS receiver becomes too weak (for example in the urban canyon, or a tunnel, or in a multi-level parking), the firmware switches from the GNSS receiver to the MEMS, integrating acceleration” to continue providing vehicle position (see page 12, lines 19-28 of Applicant’s disclosure). Such anti-jamming was known in the art as indicated by the Applicant. For example, Chau teaches the use of dead-reckoning between GNSS position updates ([0048]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Postrel to allow for dead-reckoning in cooperation with GNSS positioning as taught by Chau in order to continue position estimates between GNSS updates (Chau [0048]).
Regarding claim 8, modified Postrel teaches the automated system of air traffic control according to claim 6, and Postrel, as modified, also teaches that said at least one second processing unit (301), is configured to control, by means of said connection via the cellular network (Chau [0047], [0049], [0054], etc., see rejection of claim 6), an automatic pilot (106) operatively connected to said at least a first processing unit (101) (Postrel [0053]: onboard drone traffic management module 700 used alone or in conjunction with drone traffic management system 100 to adapt the flight path of the drone in real-time).  

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US 2016/0328979 A1) in view of Thompson (US 2014/0222886 A1) and Dupray et al. (US 2017/0069214 A1).
Regarding claim 12, modified Postrel teaches the method according to claim 10, and Postrel also teaches that a plurality of unmanned aerial vehicles (UAV) (100) is controlled (Figs. 2, 3, 6, and 8), each vehicle comprising an automated system ([0053]: on-board drone traffic management module 700, alone or in combination with the drone traffic management system 100, may adapt the flight path of the drone in real-time), the method further comprising: 
detecting by said at least one sensor (112) or by a first detection sensor (116), operatively connected to the first processing unit (101) of a first unmanned aerial vehicles (UAV) (100), a non-cooperative obstacle ([0053]: a drone may capture an image of a building in its immediate flight path) […], and 
uploading by means of a data transfer device (120) comprised in said unmanned aerial vehicle (UAV) (100), information regarding the non-cooperative obstacle ([0053]: real-time feed of sounds and images may be provided to system 100; images of an obstacle obtained from an onboard sensor may be used by the off-board system to modify the drone’s path) to a further reachable processing unit (101b) of at least a second unmanned aerial vehicle (UAV) (100) of said plurality, included within a predetermined communication range (R) ([0076-77]: communications from a drone may be to or via another drone).  
Postrel, as modified, does not teach “defining its spatial vector to propagate the vector in space-time dimensions and estimate where it might be in the future at a given time”. However, Dupray teaches deriving a predicted flight path of an obstacle based on the obstacle’s speed, heading, and performance ability known from the type of aerial vehicle and the tendencies of other similar objects. ([0233]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Postrel to calculate propagation of the trajectory of the obstacle as taught by Dupray in order to avoid the anticipated trajectory of such obstacles if needed (Dupray [0214]) thereby improving safety (Dupray [0215]).
Regarding claim 14, modified Postrel teaches the method according to claim 11, and Postrel, as modified, also teaches the steps of triggering, by the first processing unit (101), a request and instructions, sent to the reachable processing units (101b), comprised in other reachable unmanned aerial vehicles (UAVs), of a distributed computing of data regarding the non-collaborative obstacle (see rejection of claim 1 for cited and incorporated teachings from Thompson), […] wherein said path to be taken depending on the areas from which to maintain a predetermined separation distance is defined by means of the virtual system of air traffic control (VATC) (300) (Postrel [0061-62]: method of Fig. 11 may be performed by drone traffic management module 700 and/or drone traffic management system 100). 
Postrel, as modified, does not teach “calculating propagation of the trajectory of the non-cooperative obstacle forward in time and space, based on applied probability analysis and algorithms”. However, Dupray teaches deriving a predicted flight path of an obstacle based on the obstacle’s speed, heading, and performance ability known from the type of aerial vehicle and the tendencies of other similar objects. The predicted flight path is associated with a confidence and probability ([0233-234]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Postrel to calculate propagation of the trajectory of the obstacle as taught by Dupray in order to avoid the anticipated trajectory of such obstacles if needed (Dupray [0214]) thereby improving safety (Dupray [0215]).
Regarding claim 15, modified Postrel teaches the method according to claim 10, but Postrel, as modified, does not teach the step of “identifying D-Airways for said unmanned aerial vehicle (UAV) (100); continuously updating and modifying the D-Airways by said virtual system of air traffic control (VATC) (300) to minimize a risk level in case of crash in the area overflown within a predetermined safety limit”. However, Dupray teaches that UAV operations may be managed by identifying and using UAV corridors (“airways”) for the operation and movement of UAVs (abstract, [0399-433]) to minimize risk ([0190]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Postrel to identify, update, and modify airways to minimize risk for UAVs as taught by Dupray in order to assist in dealing with federal and state regulations, city policies, landowner interests, security concerns, and weather and wind (Dupray [0432]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US 2016/0328979 A1) in view of Thompson (US 2014/0222886 A1) and Hara et al. (US 2003/0105534 A1).
Regarding claim 13, modified Postrel teaches the method according to claim 11, but Postrel, as modified, does not teach the step of “triggering by the first processing unit (101) a request, sent to the reachable processing units (101b), comprised in the other reachable unmanned aerial vehicles (UAVs), to increase the frequency of data collection by first or second detection sensors (116, 116b) and/or data flight plan exchange between the reachable processing units (101b) and comprised within an area affected by the non-cooperative obstacle”. However, Hara teaches an analogous system of robots in which an obstacle is first detected by an outer robot (CS35), an object detection signal indicating detection of an object is transmitted to base station, and the base station instructs all sensing robots CS to set spatial resolution higher by increasing sampling rate ([0163-164], Figs. 4-6). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Postrel to request nearby UAVs to increase the frequency of data collection in response to a detected object as taught by Hara in order to facilitate efficient search of the object (Hara [0061-62]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662